DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 2, 2022.  These drawings are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-12, 14-26, 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,719,292 in view of Biewer (US 7,793,702).  The same subject matter is recited in different terms, although US 9,719,292 does not claim a motor, Biewer teaches that it is known for retractable screens to have a motor and roller tube. It would have been obvious to one having ordinary skill in the art to provide a motor and roller as such technique is known in the art.
Claims 1-3, 5-12, 14-26, 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,036,198 in view of Biewer (US 7,793,702).  The same subject matter is recited in different terms, although US 10,036,198 does not claim a motor, Biewer teaches that it is known for retractable screens to have a motor and roller tube. It would have been obvious to one having ordinary skill in the art to provide a motor and roller as such technique is known in the art.
Claims 1-3, 5-12, 14-26, 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,927,597 in view of Biewer (US 7,793,702).  The same subject matter is recited in different terms, although US 7,793,702 does not claim a motor, Biewer teaches that it is known for retractable screens to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Coenraets (US 4,884,617) in further view of Biewer et al. (US 7,793,702), hereinafter referred to as Biewer.
Regarding claim 47, Coenraets discloses a motorized retractable screen system (Coenraets: Figure 1), comprising: 
a screen (1); 1016/932,06927085.0023 
the screen extending a length between a first side and a second side (left and right sides of the screen) (Fig. 1); 
the screen extending a height between an upper end and a lower end (end at 25 and end towards 52) (Fig. 1); 
a bottom bar (51); the bottom bar (51) connected to the lower end of the screen (1); 
a roller tube (25); the upper end of the screen (1) connected to the roller tube (25); 
a motor (within 25, not shown); the motor operatively connected to the roller tube (Coenraets: col 5, lines 1-3);
wherein operation of the motor causes rotation of the roller tube thereby opening or closing the screen (motor rotates the roller tube, the roller tube opens and closes the screen by wrapping or unwrapping the screen from the roller tube); 

the first track assembly (12) positioned adjacent the first side of the screen; 
the first track assembly having an elongate channel (between walls of 12) and a screen receiver (6); 
the elongate channel having a first side wall, a second side wall and an outer end wall (walls defining the channel; Figs 6-8); 
the elongate channel extending a length from an upper end to a lower end (channel extends vertically); 
a bracket (40); 
the bracket configured to facilitate connection of the first track assembly (12) with a mounting surface (32);
the bracket having a bracket channel (38) configured to receive the first track assembly (12) therein with close and tight tolerances so as to provide additional structural support to the first track assembly and thereby inhibit deformation of the first track assembly when wind causes the screen to pull on screen receiver (the arrangement is such that “high reliability is therefore ensured, ensuring that the device cannot be damaged in very severe storms”).
Coenraets fails to disclose wherein the first track assembly provides tension on the screen through magnetic attraction. However, Biewer discloses that it is known for a screen receiver that is received within a track assembly to be provided with magnetic elements in order to provide magnetic attraction to provide tension on the screen. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Coenraets such that the first track assembly provides tension in the screen through magnetic attraction in the manner taught by Biewer since such modification provides the known improvement of improved tension on a retractable screen that is guided along a track assembly. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as 
Regarding claim 48, Coenraets discloses the bracket (40) extends the length of the elongate channel (of 12) (as seen in Fig. 2 and 3, the guideways 5 extend from the upper end to the lower end and bracket 40 is within 5).
Allowable Subject Matter
Claims 1, 11, and 20 have been amended to include the allowable subject matter indicated in the previous office action of claims 4, 13, and 27, respectively. Thus, claims 1-3, 5-12, 14-26, and 28-30 would be allowable if the double patenting rejections discussed above are overcome.
Regarding claims 31-41 and 43-46, the claim amendments overcome the double patenting rejections and the closest prior art of record.
Response to Arguments
Applicant’s remarks regarding the claim amendments are persuasive regarding claims 1-3, 5-12, 14-26, 28-41, and 43-46. However, newly added claim 47 introduced new subject matter and has been rejected as discussed above. 
Conclusion
Applicant is reminded the AFCP 2.0 after final pilot program has been extended thru September 30, 2022.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634